Citation Nr: 1718097	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for tendonobursitis and arthritis of the right knee. 

2.  Entitlement to an initial disability rating higher than 10 percent for instability of the right knee. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to September 1999, from November 2001 to April 2003, and from July 2009 to April 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2014, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing.  

In a decision dated in July 2014, the Board increased the rating for the Veteran's service-connected blepharitis with recurrent keratoconjunctivitis disability to 10 percent, and remanded the issues of a higher initial rating for service-connected fracture nose and right knee tendonobursitis/arthritis and instability for further action.

In a rating decision dated in November 2014, the RO increased the rating for the Veteran's service-connected fractured nose disability to the highest possible schedular rating of 10 percent under the designated diagnostic criteria (Diagnostic Code 6502).  No other issue was expressly or reasonably raised with that claim.  Thus, that issue on appeal is considered resolved.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's July 2014 remand directives, the Veteran was afforded a VA examination of the right knee in September 2014.  However, VA examination requirements have changed since then.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

In this regard, the Board notes that, in his February 2017 appointment of the Florida Department of Veterans Affairs as his new representative, the Veteran reported a Florida address for himself.  As it appears that the Veteran may have relocated from Michigan to Florida, his current address must first be confirmed before the requested examination is scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's mailing address.

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected right knee disabilities.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests should be done and all findings reported in detail.  

Report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances, and the range of motion of the uninjured joint.

State whether there is any objective evidence of pain on range of motion of the right knee and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost.

State whether there is recurrent subluxation or lateral instability of the right knee and, if so, whether it is slight, moderate, or severe.

Comment on the impact of the Veteran's service-connected right knee disability on his occupational functioning.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be provided for all opinions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

